
	
		III
		112th CONGRESS
		1st Session
		S. RES. 106
		IN THE SENATE OF THE UNITED STATES
		
			March 17, 2011
			Mrs. Gillibrand (for
			 herself, Mr. Schumer, and
			 Mrs. Murray) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing the 100th anniversary of the
		  Triangle Shirtwaist Company fire in New York City on March 25, 1911, and
		  designating the week of March 21, 2011, through March 25, 2011, as the
		  100th Anniversary of the Triangle Shirtwaist Factory Fire Remembrance
		  Week.
	
	
		Whereas the Triangle Shirtwaist Company fire was the
			 deadliest industrial disaster in the City of New York's history and resulted in
			 the 4th greatest loss of life from an industrial accident in the history of the
			 United States, claiming the lives of 146 garment workers, many of whom were
			 young immigrants;
		Whereas this human catastrophe exposed the need to
			 strengthen labor laws, fire regulations, and health and safety protections for
			 workers;
		Whereas the Triangle Shirtwaist Company fire helped spur
			 the growth of the modern-day organized labor movement, particularly the
			 International Ladies’ Garment Workers’ Union, which continued to fight for
			 better conditions for sweatshop workers;
		Whereas from the ashes of this horrific event emerged the
			 modern celebration of International Women’s Day, and the death of 129 women
			 workers in the Triangle Shirtwaist Company fire demonstrated the need for
			 workers' rights and women's rights;
		Whereas more than 5,000 workers lose their lives each year
			 on the job, and protecting the health and safety of workers continues to be a
			 critical issue in the United States today; and
		Whereas national events will be held to remember the
			 victims of the Triangle Shirtwaist Company fire, and to educate citizens about
			 the important role this tragic event played in the history of the United
			 States: Now, therefore, be it
		
	
		That the Senate designates the week
			 of March 21, 2011 through March 25, 2011 as the 100th Anniversary of the
			 Triangle Shirtwaist Factory Fire Remembrance Week.
		
